Citation Nr: 1129642	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the Veteran's claim for additional development in February 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board remanded the Veteran's claim in February 2011 in order to obtain a VA examination and etiology opinion.  A review of the claims file reveals that a VA examination was scheduled in February 2011 but the Veteran failed to report for the examination.  A Report of General Information (VA Form 21-0820) dated in March 2011 shows that a VA employee at the Appeals Management Center contacted the Veteran to determine why he failed to report for the examination.  The Veteran indicated that he had to be in court and was unable to appear for the VA examination.  The VA employee indicated that the examination would be rescheduled.  However, it does not appear that another examination was ever scheduled.  Consequently, the Board finds that another VA examination should be scheduled because the Veteran has given good cause for his failure to attend the previously scheduled examination and has expressed a willingness to report for a rescheduled examination.  

Associated with the claims file are VA outpatient treatment reports dated through September 2006.  A March 2007 magnetic resonance imaging (MRI) of the Veteran's right ankle was also associated with the claims file; however, no treatment reports were associated with the MRI.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:
1.  Obtain the Veteran's VA treatment records dated since September 2006.

2.  Thereafter, scheduled the Veteran for a VA examination to determine the etiology of any right ankle disability.  The examiner should review the claims file and note that review in the report.  Specifically, the examiner should diagnose all current right ankle disabilities and for each diagnosed disability should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability was incurred during the Veteran's service or is related to his in-service ankle injury.  The examiner should provide a rationale for any opinions offered.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


